Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00555-CV

                        DENVER ENERGY EXPLORATION, LLC,
                                    Appellant

                                               v.

                            INTERNATIONAL SERVICES, Inc.,
                                      Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 380,714
                           Honorable Irene Rios, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against Appellant.

       SIGNED January 8, 2014.


                                                _________________________________
                                                Patricia O. Alvarez, Justice